Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 10/11/2021. Claims 9 and 18 have been cancelled and 21-22 have been added.  Claims 1-3, 8, 10-13, and 19-20 have been amended. Therefore claims 1-8, 10-17, and 19-22 are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments, previously raised rejection under 35 USC 112 (b), (pre-AIA ) second paragraph, is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ying Li (Reg. No. 65924) on December 3, 2021.
The application has been amended as follows:
Listing of Claims:
(Currently Amended) An apparatus comprising: 
a housing arranged to hold a personal communication device; 
a remote communication device, at least partially supported by the housing, operable to provide a remote communication channel to a remote device;
a local communication device, at least partially supported by the housing, operable to provide a local communication channel to the personal communication device; 
a secure non-transitory memory in the housing for storing certificates of safe processes; and
a security management controller in the housing coupled to the remote communication device, the secure non-transitory memory, and the local communication device via a bus, wherein the security management controller is operable to: 
	extract data from communication messages obtained through the remote communication channel,
	scan the extracted data by obtaining a signature of the extracted data, locating the signature of the extracted data among the certificates of safe processes, and upon said locating, identifying the extracted data as a first type of extracted data, [[and]]
	send the first type of extracted data to the personal communication device via the local communication channel, and
	allow execution of the first type of extracted data on the personal communication device.  
(Currently Amended) The apparatus of claim 1, wherein the first type of extracted data includes safe content 
(Currently Amended) The apparatus of claim 1, further comprising an encryption controller, coupled to the security management controller via the bus inside the housing, operable to: 
encrypt the data received from the personal communication device through the local communication channel; and
provide the encrypted data to the remote device through the remote communication channel. 
(Original) The apparatus of claim 1, wherein the security management controller is further operable to scan the extracted data in order to identify a second type of extracted data that includes malicious content.
(Original) The apparatus of claim 4, wherein the security management controller is operable to isolate the second type of extracted data. 
(Original) The apparatus of claim 1, wherein the security management controller is operable to disable, through the local communication channel, at least one communication device on the personal communication device.
(Original) The apparatus of claim 1, wherein the remote communication channel to the remote device is established independent of the personal communication device and the local communication channel.
(Currently Amended) The apparatus of claim 1, further comprising [[an]] a radio frequency (RF) emitter detector, at least partially supported by the housing and connectable to the security management controller, [[and]] operable to:
obtain, via the local communication device, subscriber identity module (SIM) information associated with the communication messages from a SIM slot of the personal communication device; 
obtain, via the remote communication device, downlink communication parameters and uplink communication parameters associated with the communication messages; 
apply the SIM information, the downlink communication parameters, and the uplink communication parameters to obtain characteristics of the remote device; and
provide the characteristics of the remote device to the security management controller.
(Cancelled) 
(Currently Amended) The apparatus of claim 1, wherein the remote communication device is part of a supplemental functional device, the supplemental functional device is attachable to the housing and includes a peripheral interface, and the security management controller obtains the communication messages from the supplemental functional device via the peripheral interface. 
(Currently Amended) A method comprising: 
at an apparatus including a housing arranged to hold a personal communication device, a remote communication device at least partially supported by the housing, [[and]] a local communication device at least partially supported by the housing, a secure non-transitory memory in the housing for storing certificates of safe processes, and a security management controller in the housing coupled to the remote communication device, the secure non-transitory memory, and the local communication device via a bus: 
receiving communication messages from a remote device via a remote communication channel between the remote communication device and [[a]]the remote device;
extracting data from the communication messages obtained through the remote communication channel;
scanning the extracted data by obtaining a signature of the extracted data, locating the signature of the extracted data among the certificates of safe processes, and upon said locating, identifying the extracted data as a first type of extracted data; [[and]]
sending the first type of extracted data to the personal communication device via a local communication channel provided by the local communication device, and
allowing execution of the first type of extracted data on the personal communication device. 
(Currently Amended) The method of claim 11, wherein the first type of extracted data includes safe content
(Previously Presented) The method of claim 11, further comprising: 
encrypting the data received from the personal communication device through the local communication channel; and
providing the encrypted data to the remote device through the remote communication channel.
(Original) The method of claim 11, further comprising: 
scanning the extracted data in order to identify a second type of extracted data that includes malicious content; and
isolating the second type of extracted data. 
(Original) The method of claim 11, further comprising disabling, through the local communication channel, at least one communication device on the personal communication device.
(Original) The method of claim 11, wherein the remote communication channel with the remote device is established independent of the personal communication device and the local communication channel.
(Currently Amended) The method of claim 11, wherein extracting the data from the communication messages obtained through the remote communication channel includes:
obtaining, via the local communication device, subscriber identity module (SIM) information associated with the communication messages from a SIM slot of the personal communication device; 
obtaining, via the remote communication device, downlink communication parameters and uplink communication parameters associated with the communication messages; and
applying the SIM information, the downlink communication parameters, and the uplink communication parameters to obtain characteristics of the remote device.
(Cancelled)
(Previously Presented) The method of claim 11, further comprising:
identifying the extracted data as a second type of extracted data upon not locating the signature of the extracted data among the certificates of safe processes stored in the secure non-transitory memory of the apparatus; and
forgoing sending the second type of extracted data to the personal communication device.
(Currently Amended) The method of claim 11, wherein the remote communication device is part of a supplemental functional device, the supplemental functional device is attachable to the housing and includes a peripheral interface, and receiving the communication messages includes obtaining the communication messages from the supplemental functional device via the peripheral interface.
(Previously Presented) The apparatus of claim 1, wherein the certificates of safe processes are created based on a root key and stored in the secure non-transitory memory.
(Previously Presented) The method of claim 11, further comprising creating the certificates of safe processes based on a root key stored in the secure non-transitory memory.

Allowable Subject Matter
In light of amendments, a Terminal Disclaimer is appropriate with US 11,070,983 B2.  Terminal Disclaimer has been filed and approved by the Office on December 14, 2021. 
Claims 1-8, 10-17, and 19-22 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Srinivasan et al. (US 2014/0173692 A1) teaches a Bring Your Own Device (BYOD) solution using a combination device is described.  This combination device is comprised of an employee owned smart mobile device (31) and an accessory device (32) used together using a wireless local area network (46).  Mobile device (31) is an employee owned device that is used as a remote display of display output of enterprise certified applications (49) executing at accessory device (32).  Accessory device (32) is comprised of a general purpose processor, optional graphics processing unit, one or more local wireless area network interfaces that connect the mobile device (31) to accessory device (32), and one or more Internet network interfaces (52) that connect accessory to enterprise network.  The BYOD accessory device acts as a secure hardware gateway to connect the mobile device to corporate network.  The BYOD accessory device also acts as a secure execution environment of corporate applications in addition to providing secure storage of corporate data. 
Ladikov et al. (US 2020/0210624 A1) teaches systems and methods for responding to attack on a digital signature check tool by alternatively verifying a digital signature of a file. A check tool can detect an attack on the user computing device against a system tool for verifying digital signatures of files, obtain a file, the file to be analyzed by the at least one system tool for verifying digital signatures of files, determine a DS certificate of a digital signature of the file is valid, determine the digital signature is valid, and if the DS certificate is valid, determine the DS certificate is trusted.
Chang et al. (US 2009/0023475 A1) teaches a universal smart interface and peripheral management system for portable devices such as mobile phones. The smart system includes a connector interface that connects peripherals to a phone and/or personal digital assistant (PDA), through the smart system. The smart system includes a cradle for receiving a cell phone and interfacing the phone to external systems such as peripherals, networks and other systems through a USB hub and other suitable connector interfaces. The peripheral devices to which the smart system can interface include, but are not limited to, large displays (e.g., television), external monitors, input devices such as mice and keyboards, external storage devices, and networks (wired and/or wireless). The smart system also facilitates connectivity to large display systems such as TVs, computer displays and monitors.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "a housing arranged to hold a personal communication device; a remote communication device, at least partially supported by the housing, operable to provide a remote communication channel to a remote device; a local communication device, at least partially supported by the housing, operable to provide a local communication channel to the personal communication device; a secure non-transitory memory in the housing for storing certificates of safe processes; and a security management controller in the housing coupled to the remote communication device, the secure non-transitory memory, and the local communication device via a bus, wherein the security management controller is operable to: extract data from communication messages obtained through the remote communication channel, scan the extracted data by obtaining a signature of the extracted data, locating the signature of the extracted data among the certificates of safe processes, and upon said locating, identifying the extracted data as a first type of extracted data, send the first type of extracted data to the personal communication device via the local communication channel, and allow execution of the first type of extracted data on the personal communication device", in combination with all other claim limitations, as it has been recited in independent claims 1 and 11.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/17 December 2021/
/ltd/